                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ROY C. NEAL                                                                            Petitioner

 v.                                                   Civil Action No. 3:18-cv-00125-RGJ-CHL

 LELIA A. VANHOOSE, Chair Kentucky
 Parole Board,
 LARRY R. BROCK, Member,
 MICHAEL A. BOLCAS, Member,
 GEORGE CARSON, Member,
 MELISSA CHANDLER, Member,
 CAROLINE MUDD, Member,
 NEEKA PARKS, Member,
 ROBERT POWERS, Member,
 AMANDA SPEARS, Member,
 Kentucky Parole Board,

 ANDREW GRAHAM BESHEAR,
 Attorney General of Kentucky,                                                       Respondents

                                            * * * * *

                         MEMORANDUM OPINION AND ORDER

       Petitioner Roy C. Neal (“Neal”), by counsel, filed a Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 seeking relief from an order of restitution as a condition of his parole

relating to theft by deception charges he pleaded guilty to in 2001. [DE 1, Petition]. The Court

referred the matter to Magistrate Judge Colin H. Lindsay for rulings on all non-dispositive motions;

for appropriate hearings, if necessary; and for findings of fact, conclusions of law, and

recommendations on any dispositive matter. [DE 5]. Respondent Attorney General of Kentucky,

Andrew Beshear (“Beshear”), moved to dismiss. [DE 10]. Respondents Michael A. Bolcas, Larry

R. Brock, George Carson, Melissa Chandler, Caroline Mudd, Neeka Parks, Robert Powers,

Amanda Spears, and Lelia A. Vanhoose (collectively, the “Kentucky Parole Board”) also moved

to dismiss. [DE 11]. Neal did not file responses to the motions. Judge Lindsay issued a Report and

                                                 1
Recommendation (“R&R”) that the Court grant Beshear’s Motion to Dismiss and deny the

Kentucky Parole Board’s Motion to Dismiss [DE 12]. The Kentucky Parole Board filed objections.

[DE 13]. Beshear responded to the Kentucky Parole Board’s objections. [DE 17]. For the reasons

below, the Court OVERRULES the Kentucky Parole Board’s objections and ADOPTS the R&R.

                                          BACKGROUND

        The R&R accurately sets forth the key allegations of the Petition. [See DE 12 at 44–46].

Below, the Court mentions the key allegations to frame its discussion and analysis of the Kentucky

Parole Board’s objections.

        In 2001, Neal entered a plea of guilty to several counts of theft by deception and one count

of theft by failure to make required disposition of property. [DE 1, Pet. at 2.] The court sentenced

Neal to ten years imprisonment and entered an order of restitution for $91,882 plus interest. [Id. at

3].

        In 2005, Neal was paroled and moved to Georgia with permission from the Kentucky

Parole Board to be supervised there under the Interstate Compact for Adult Offender Supervision.

[Id. at 4]. The conditions of his parole did not include restitution. [Id. at 3.] In 2008, the Kentucky

Parole Board notified Neal by letter that restitution was added to his conditions of release. [Id. at

4]. In 2013, Neal was arrested for violating parole by failing to make restitution. [Id.]. Neal’s

parole was revoked and he served an additional term of imprisonment. [Id. at 5-6]. Neal alleges he

never receive the 2008 letter from the Kentucky Parole Board. [Id. at 4] Neal remains on parole

in Georgia, paying restitution. [Id. at 6].




                                                  2
        In his Petition, Neal seeks the following relief: release from the custody of the Kentucky

Parole Board and the Commonwealth of Kentucky; a declaration that KRS 439.563(5) is

unconstitutional as it subjects parolees such as Neal to the risk of confinement, with no defined

release date, after the completion of their respective sentences; and an order to the Commonwealth

of Kentucky directing it to set aside and vacate Neal’s obligation to pay restitution as a

condition of his parole. [DE 1, Pet. at 1-2]. Neal alleged that under Kentucky law, he will be on

parole until he pays his restitution in full “even if this would lengthen the period of supervision

beyond the statutory limit of parole supervision or the statutory limit for serving out the sentence

imposed.” [Id. at 7-8.] Neal alleges that this practice denies him equal protection and violates his

Fifth, Eighth, and Fourteenth Amendment rights. [Id. at 10-11.] Neal also claims adding restitution

as a condition of his parole without providing proper notice and a hearing violated his due process

rights. [Id. at 11.]

                                   STANDARD OF REVIEW

        A district court may refer a motion to a magistrate judge to prepare a report and

recommendation. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “A magistrate judge must

promptly conduct the required proceedings . . . [and] enter a recommended disposition, including,

if appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1). This Court must “determine de

novo any part of the magistrate judge's disposition that has been properly objected to.” 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3). The Court need not review under a de novo or any other

standard those aspects of the report and recommendation to which no specific objection is made

and may adopt the findings and rulings of the magistrate judge to which no specific objection is

filed Thomas v. Arn, 474 U.S. 140, 150, 155 (1985).




                                                 3
       A specific objection “explain[s] and cite[s] specific portions of the report which [counsel]

deem[s] problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (alterations in original)

(citation omitted). A general objection that fails to identify specific factual or legal issues from

the R&R is not permitted as it duplicates the magistrate judge’s efforts and wastes judicial

resources. Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). After

reviewing the evidence, the Court is free to accept, reject, or modify the magistrate judge’s

proposed findings or recommendations. 28 U.S.C. § 636(b)(1)(C).

                                          DISCUSSION

       The R&R recommends that the Court grant Beshear’s motion to dismiss him as a party

because the proper respondent in a habeas action is the entity or person exercising legal control

over the challenged custody. [DE 12 at 47]. The Kentucky Parole Board is Neal’s custodian, not

the attorney general. [Id.] Magistrate Judge Lindsay further recommends the Kentucky Parole

Board’s motion to dismiss be denied, finding the authorities cited in support do not compel

dismissal of Neal’s Petition. [Id. at 49]. The Kentucky Parole Board objected to both

recommendations. [DE 17].

A.     Dismissal of the Attorney General as a Party

       The Kentucky Parole Board objects to dismissal of the Attorney General as a party, stating

“since this action challenges the constitutionality of KRS 439.563, the Attorney General is a

necessary party to this action, pursuant to KRS 418.075.”1 KRS 418.075 does not require that the

Attorney General be a party. KRS 418.075 (1) states:

       In any proceeding which involves the validity of a statute, the Attorney General of
       the state shall, before judgment is entered, be served with a copy of the petition,
       and shall be entitled to be heard, and if the ordinance or franchise is alleged to be


1The Kentucky Parole Board does not object to the Magistrate Judge’s determination that the Attorney
General does not exercise legal custody over Neal.
                                                 4
       unconstitutional, the Attorney General of the state shall also be served with a copy
       of the petition and be entitled to be heard.

KRS 418.075 requires that the Attorney General to be notified and given the opportunity to be

heard. It does not require that the Attorney General be a party. The Kentucky Supreme Court has

explained the requirements of the statute:

       While it is clear that the Attorney General must be given notice, the law has never
       been found to say the Attorney General must then participate. All that is required
       is the Attorney General be given the opportunity to intervene and be heard on the
       matter. Indeed, he is only ‘entitled to be heard.’ The courts cannot by judicial fiat
       simply order the Attorney General to participate and either defend or challenge the
       constitutionality of a particular statue. The Attorney General is statutorily granted
       discretion, and it is improper for the court to strip that away.

Commonwealth v. Hamilton, 411 S.W.3d 741, 751 (Ky. 2013). Similarly, Fed. R. Civ. P. 5.1

requires notice to a state’s Attorney General when the constitutionality of state statute is questioned

but does not require that the Attorney General be a party. For these reasons, along with those stated

in the R&R, the Attorney General is not a necessary party. The Kentucky Parole Board’s objection

is therefore overruled.

B.     Dismissal of the Petition against the Kentucky Parole Board

       Second, the Kentucky Parole Board objects to a statement in Magistrate Judge Lindsay’s

recommendation to deny its motion to dismiss. [DE 17 at 54-55]. This statement relates to the

Kentucky Parole Board’s argument that the unpublished decision from this District in Brown v.

Donahue requires dismissal. 2001 WL 31395 (3:09-CV-989)(W.D. Ky. 2011). In Brown, the

habeas petitioner claimed his parole condition of restitution was improper and demanded that the

state repay him all of the restitution. 2011 WL 31395 at *1. The Brown petitioner was convicted

of theft and related offenses. Id. The court found that the petitioner agreed in writing on at least

three separate occasions to pay restitution for his crimes to the victim. Id. The court held that the




                                                  5
condition of restitution could not violate any constitutional or statutory right of the petitioner. Id.

at *2. The court also stated the petitioner did not exhaust his administrative remedies. Id.

        Magistrate Judge Lindsey notes in distinguishing Brown that Neal is not contesting whether

the Kentucky Parole Board has the power to order restitution as a condition of his parole. [DE 12

at 51]. Instead, Neal is contesting the constitutionality of adding restitution years later to his release

conditions without some due process. [Id. at 51; DE 1, Pet. at 1, 7-11]. In its objection, the

Kentucky Parole Board objects to Magistrate Judge Lindsey’s statement that “[Neal][Petitioner]

contests the [Parole Board’s] power to add [restitution] to existing conditions of release without

affording him some due process and its power to keep him on parole solely for the purpose of

paying restitution past certain statutory maximums.” [DE 13]. The Kentucky Parole Board’s states

that it has no discretion over whether to add restitution as a condition of release under KRS

439.563. However, Magistrate Judge Lindsay’s statement was not aimed at whether the Kentucky

Parole Board’s power to add restitution is mandatory or discretionary under KRS 439.563. Judge

Lindsay was pointing out that the issue here, unlike in Brown, is whether the later adding of

restitution under the statute violated Neal’s constitutional rights. Nor does the Parole Board explain

how its mandatory addition of restitution under the statute would require dismissal of Neal’s

petition. Accordingly, for these reasons, Magistrate Judge Lindsay did not err in his determination

that Brown does not require dismissal in recommending denial of the motion to dismiss. The

Kentucky Parole Board’s objection is therefore overruled.

C.      CONCLUSION

        Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court ORDERS the following:

        (1) Magistrate Judge Lindsay’s R&R [DE 12] is ADOPTED as the opinion of this Court;



                                                    6
      (2) The Kentucky Parole Board’s Objections [DE 17] are OVERRULED;

      (3) The Motion to Dismiss Respondent Andrew Beshear as a Party [DE 10] is GRANTED;

      (4) The Motion to Dismiss the Kentucky Parole Board [DE 11] is DENIED.




                                               August 8, 2019




Cc:   Counsel of record




                                           7
